Citation Nr: 0518846	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  04-16 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for yellow jaundice.

2.  Entitlement to service connection for residuals of 
inservice pneumonia.

3.  Entitlement to service connection for dental disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2003 RO decision which denied the veteran's 
claims for service connection for yellow jaundice, residuals 
of pneumonia, and for a compensable dental disability.  The 
veteran filed a notice of disagreement in September 2003, the 
RO issued a statement of the case in March 2004, and the 
veteran perfected his appeal in April 2004.  

In July 2004, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of the 
hearing is of record.  


FINDINGS OF FACT

1.  The veteran is not currently diagnosed with yellow 
jaundice, or any residual of this condition.

2.  The veteran is not currently diagnosed with any chronic 
residuals of his inservice pneumonia.

3.  The veteran does not have a dental condition resulting 
from a combat wound or other service trauma.




CONCLUSIONS OF LAW

1.  Claimed yellow jaundice was not incurred or aggravated 
during service. 38 U.S.C.A. §§ 1110, 1131, 5107  (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).

2.  Service connection for residuals of pneumonia is not 
warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2004).

3.  The criteria for service connection for a dental disorder 
are not met.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2002); 38 
C.F.R. §§ 3.303, 3.381 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
veteran or on his behalf.  Rather, the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, on each claim considered. 

Initially, the Board notes that the veteran's complete 
service medical records are not on file, having been 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC).  Consequently, in reaching this decision, the 
Board acknowledges, and accepts, the heightened obligation to 
provide an explanation of the reasons or bases for its 
findings and to consider the benefit of the doubt rule under 
38 U.S.C.A. § 5107(b).  See O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board does note, however, that the 
veteran's separation examination, dated in April 1955, has 
been obtained.

The veteran is seeking entitlement to service connection for 
yellow jaundice, for residuals of pneumonia, and for dental 
disability (claimed as a partial dental plate issued).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

Historically, the veteran served on active duty in the Army 
from April 1953 to April 1955.  His report of separation, 
Form DD 214, listed his inservice specialty as a blacksmith 
for Company C, 412th Engineering Construction Battalion.  It 
also noted that he had no foreign or sea service.  The report 
of his separation examination, dated in April 1955, noted 
that he had a history of treatment for pneumonia in 1953, 
while stationed at Fort Ord, California.  Physical 
examination at the time of his separation revealed no 
abnormalities on clinical evaluation.  X-ray examination of 
the chest was negative.  Dental examination revealed that he 
was missing teeth numbered 1 through 4, 13, 18 through 21, 
30, and 31.  The report indicated that he was not wearing "U 
& L Pr Dtrs," (presumably upper and lower partial dentures).  

In support of his claim, medical treatment records, dated 
from September 2002 through December 2003, were retrieved 
from the VA medical center in Alexandria, Louisiana.  A 
review of these records was silent as to any treatment for or 
diagnoses of yellow jaundice, liver disorders, or residuals 
of pneumonia.  An August 2003 treatment noted a diagnosis of 
COPD.  Another record, dated in August 2003, noted the 
veteran's history of smoking 1/2 a pack of cigarettes per day, 
and that he has smoked for 50 years.  It was also noted in 
these records that the veteran wears an upper dental plate.  
X-ray examination of the chest, performed in August 2003, 
revealed an impression of no active infiltrate.



Yellow Jaundice

Although requested by the RO, the veteran has failed to 
identify any post service treatment for yellow jaundice, or 
any residuals thereof.  Thus, the Board finds that the 
veteran does not currently have yellow jaundice or a 
condition resulting therefrom.  Service connection may only 
be established if there is a current disability. Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

The Board further notes that the first subjective complaint 
of yellow jaundice was the veteran's claim for service 
connection filed in May 2003, over forty-eight years after 
his discharge from service.  

As a layman, the veteran has no competence to give a medical 
opinion on diagnosis or etiology of a condition. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Residuals of Pneumonia

The veteran is claiming service connection for residuals of 
his inservice pneumonia.  
As noted above, his separation examination, performed in 
April 1955, noted his history of having been treated for 
pneumonia two years earlier in 1953.  At the time of the 1955 
discharge examination, the veteran's lungs and chest were 
reported to be normal.  X-ray examination of the chest was 
also negative.

The veteran filed his claim for service connection for 
residuals of pneumonia in May 2003, over forty-eight years 
after his discharge from the service.  Post service records, 
beginning in 2003, show treatment for chronic obstructive 
pulmonary disease.  These records, however, do not suggest 
any relationship between this condition and the veteran's 
inservice treatment for pneumonia occurring fifty years 
earlier.  

In addition to disease or injury in service, service 
connection requires competent medical evidence of a current 
related disability. Degmetich v. Brown, 104 F.23d 1328 
(1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As a 
layman, the veteran has no competence to give a medical 
opinion on diagnosis or etiology of a condition. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In the absence of a current medically diagnosed residual of 
pneumonia, there is no basis for service connection.  While 
the veteran was treated for pneumonia during service, this 
condition had appears to have resolved by the time of his 
separation examination in April 1955.

Despite the veteran's complaints of a current lung disorder 
related to his inservice treatment for pneumonia, there is no 
evidence of an underlying chronic condition due to or 
associated with that pneumonia.  As the preponderance of the 
evidence is against this claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Dental Disorder

The veteran is seeking service connection for a dental 
disorder.  Through statements filed herein, he indicated that 
a dental plate was issued to him during service.  During his 
testimony before the Board, he indicated that they pulled 
teeth during active duty service, and provided him with a 
partial dental plate.  He indicated that the partial dental 
plate crumbled over time, and he now has a whole upper plate.

With respect to this aspect of the veteran's claim, as 
previously indicated service connection may generally be 
established for a disability resulting from disease or injury 
incurred in or aggravated by active service and service 
connection may be granted for disease or injury of individual 
teeth shown to have been incurred in service, 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.381 (2004).  
Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161 (2004).  38 U.S.C.A. § 1712 
(West 2002); 38 C.F.R. § 3.381(a) (2004).

Again, the Board is mindful that the veteran's complete 
service medical records are not available for review.  
However, on his service separation examination, dated in 
April 1955, dental examination revealed that he was missing 
teeth numbered 1 through 4, 13, 18 through 21, 30, and 31.  
The report also indicated that he was not wearing dentures.  
Although we do not have an objective record as to when all of 
these teeth were pulled, this case does not hinge on this 
determination.  Even if the Board accepts as true the 
veteran's assertion that many of his teeth were extracted 
during service, there is no evidence that the veteran 
suffered dental trauma due to injury, and the veteran has 
never asserted such.  Rather, the veteran testified at his 
video conference hearing in July 2004 that they simply pulled 
the teeth during service and gave him dentures.  The Board 
also notes that on a prior application for out-patient 
treatment, dated in November 1956, the veteran indicated that 
he did not incur a dental disability or injury to his teeth 
during service as a result of a combat wound, service 
accident or trauma (injury).  

In accordance with the statute and regulation, service 
connection may not be established for compensation purposes 
for missing or damaged teeth, not the result of trauma.  The 
Board finds, therefore, that entitlement to VA compensation 
benefits for missing teeth is not shown.

The Board further notes that service connection for loss of 
teeth can be established for compensation purposes if the 
loss is due to the loss of the body of the maxilla or 
mandible due to trauma or disease, such as osteomyelitis.  38 
C.F.R. § 4.150, Diagnostic Code 9913 (2004).  The current 
medical evidence does not show that the veteran experienced 
any damage to the maxilla or mandible during service, and the 
veteran has not asserted such.  Therefore, entitlement to 
compensation benefits for the loss of the body of the maxilla 
or mandible is not shown.

In summary, there is no basis to grant service connection for 
any dental disorder for VA compensation.  

Veterans Claims Assistance Act of 2000

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits, and 
that it must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  18 Vet. App. at 120-121. 

The RO's July 2003 letter, and the March 2004 statement of 
the case (SOC), advised the veteran what information and 
evidence was needed to substantiate his claims herein and 
what information and evidence had to be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertained to the claim.  He 
was specifically advised that it was his responsibility to 
support his claims with appropriate evidence.  Finally, the 
documents advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
Thus, the veteran was ultimately provided content complying 
notice and proper subsequent process.  

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element" 
(i.e., tell the claimant to provide any relevant evidence in 
his or her possession), the Board finds that he was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim.  When considering the notification 
letter, and the SOC, as a whole, the Board finds that he was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Accordingly, the Board 
considers VA notice requirements met.  

With respect to the VA's duty to assist, the RO obtained all 
relevant evidence identified by the veteran.  Thus, the Board 
is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  Moreover, the Board finds that a VA 
examination is not warranted in this matter as the veteran 
has failed to show a current finding of yellow jaundice.  As 
for his residuals of pneumonia, the veteran's inservice 
pneumonia is not shown to have resulted in any chronic 
residual as shown on his April 1955 separation examination.  
Moreover, the first objective evidence of a post service lung 
disorder is not shown until nearly fifty years later.  
Finally, as to his dental trauma claim, this claim turns on 
events from service and a current examination would not add 
meaningful information to that inquiry.  Thus, the Board 
considers the duty to assist requirements met.  




ORDER

Service connection for yellow jaundice is denied.

Service connection for residuals of pneumonia is denied.

Service connection for a dental disorder is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


